EXHIBIT 10.5

 

NUVELO, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

1. PURPOSE

 

The purpose of the Nuvelo, Inc. Employee Stock Purchase Plan is to provide
eligible Employees of Nuvelo, Inc. and its Affiliates with an opportunity to
acquire a proprietary interest in the Company through the purchase of Common
Stock of the Company on a payroll deduction basis. It is believed that
participation in the ownership of the Company will be to the mutual benefit of
the eligible Employees and the Company. It is intended that this Plan shall
constitute an “employee stock purchase plan” within the meaning of Section 423
of the Internal Revenue Code of 1986, as amended. The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of Code Section 423.

 

2. DEFINITIONS

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Plan, have the following meanings. Wherever
appropriate, words used in the singular shall be deemed to include the plural
and vice versa, and the masculine gender shall be deemed to include the feminine
gender.

 

(a) Account means the funds accumulated with respect to an Employee as a result
of deductions from his paycheck for the purpose of purchasing Common Stock under
the Plan. The funds allocated to an Employee’s Account shall remain the property
of the Employee at all times prior to the purchase of the Common Stock, but may
be commingled with the assets of the Company and used for general corporate
purposes. No interest shall be paid or accrued on any funds accumulated in the
Accounts of Employees.

 

(b) Affiliate means a corporation, as defined in Section 424(f) of the Code,
that is a parent or subsidiary of the Company, direct or indirect.

 

(c) Board means the Board of Directors of the Company.

 

(d) Code means the Internal Revenue Code of 1986, as amended.

 

(e) Committee means the committee to which the Board delegates the power to act
under or pursuant to the provisions of the Plan, or the Board if no committee is
selected.

 

(f) Common Stock means the shares of common stock of the Company, $.001 par
value.

 

(g) Company means Nuvelo, Inc., a Delaware corporation, and any corporate
successor to all or substantially all of the assets or voting stock of the
Company.



--------------------------------------------------------------------------------

(h) Compensation means the compensation paid to an Employee by the Company
during a payroll period for federal income tax purposes, as reported on an
Employee’s Form W-2 (or comparable reporting form) for income tax withholding
purposes.

 

(i) Effective Date means the date the Plan is adopted by, and made effective by,
the Board, subject to the limitations of Section 16.

 

(j) Employee means any person who is employed by the Company or an Affiliate on
a regular full-time basis. A person shall be considered employed on a regular
full-time basis if he is customarily employed for more than twenty (20) hours
per week.

 

(k) Offering Date means the date on which the Committee grants Employees the
option to purchase shares of Common Stock.

 

(l) Offering Period means the period between the Offering Date and the Purchase
Date.

 

(m) Purchase Date means the date on which the Committee purchases the shares of
Common Stock, which date shall be the last day of an Offering Period.

 

(n) Participant means an Employee who elects to participate in the Plan.

 

(o) Plan means the Nuvelo, Inc. Employee Stock Purchase Plan.

 

3. ELIGIBILITY

 

All Employees of the Company and, if designated by the Board, any Affiliate, who
are employed by the Company and/or such designated Affiliate shall be eligible
to participate in the Plan on the first Offering Date coincident with, or
following the Employee’s first day of employment.

 

4. ADMINISTRATION

 

The Plan shall be administered by the Committee, which shall consist of not less
than two (2) members of the Board. Subject to the provisions of the Plan, the
Committee shall be vested with full authority to make, administer, and interpret
such rules and regulations as it deems necessary to administer the Plan, and any
determination, decision, or action of the Committee in connection with the
construction, interpretation, administration, and application of the Plan shall
be final, conclusive, and binding upon all Participants and any and all persons
claiming under or through any Participant. Notwithstanding anything to the
contrary in the Plan, the Committee shall have the discretion to modify the
terms of the Plan with respect to Participants who reside outside of the United
States or who are employed by a subsidiary of the Company that has been formed
under the laws of any foreign country, if such modification is necessary in
order to conform such terms to the requirements of local laws.

 

5. STOCK

 

(a) The Common Stock to be sold to Participants under the Plan may, at the
election of the Company, be either treasury shares, shares acquired on the open
market, and/or

 

2



--------------------------------------------------------------------------------

shares originally issued for such purpose. The aggregate number of shares of
Common Stock that shall be made available for purchase under the Plan shall not
exceed five hundred thousand (500,000) shares, subject to adjustment upon
changes in capitalization of the Company as provided in subparagraph (b) below.
In the event any purchase right granted under the Plan expires or terminates for
any reason without having been exercised in full or ceases for any reason to be
exercisable in whole or in part, the unpurchased shares subject thereto will
again be available for purchase by Employees upon the exercise of purchase
rights. If the total number of shares that otherwise would have been acquired
under the Plan on any Purchase Date exceeds the number of shares of Common Stock
then available under the Plan, the Company shall make a pro rata allocation of
the shares remaining available in as nearly a uniform manner as shall be
practicable and as it shall determine to be equitable. In such event, the
payroll deductions to be made pursuant to the Participants’ authorizations shall
be reduced accordingly, or refunded to the Participants, as the case may be, and
the Company shall give written notice of such reduction or refund to each
affected Participant.

 

(b) Appropriate adjustments in the aggregate number of shares of Common Stock
that shall be made available for purchase under the Plan shall be made to give
effect to any mergers, consolidations, acquisitions, reorganizations, stock
splits, stock dividends, or other relevant changes in the capitalization of the
Company occurring after the Effective Date. The establishment of the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell, or otherwise
transfer all or any part of its business or assets. Adjustments under this
Section 5 shall be made in the sole discretion of the Committee, and its
decision shall be binding and conclusive.

 

(c) A Participant shall not have any interest in shares covered by his
authorized payroll deduction until shares of Common Stock are acquired for his
Account.

 

6. PARTICIPATION

 

(a) Each Employee may become a Participant in the Plan by authorizing a payroll
deduction on a form provided by the Committee. Such authorization shall become
effective on the Offering Date coincident with, or the next Offering Date
following the delivery of the authorization form to the Committee, provided that
the Employee is eligible under Section 3 to participate in the Plan on such
Offering Date.

 

(b) At the time an Employee files his authorization for a payroll deduction, he
shall elect to have deductions made from each paycheck that he receives, such
deductions to continue until the Participant withdraws from the Plan or
otherwise becomes ineligible to participate in the Plan. Authorized payroll
deductions shall be for a minimum of one percent (1%) and a maximum of ten
percent (10%) of the Participant’s Compensation. The deduction rate so
authorized shall continue in effect through the Offering Period and each
succeeding Offering Period. A Participant may increase the rate of his payroll
deduction effective as of any subsequent Offering Date by filing a new
authorization form with the Company fifteen (15) or more days prior to the next
Offering Date. A

 

3



--------------------------------------------------------------------------------

Participant may, at any time during any Offering Period, reduce his rate of
payroll deduction by filing a new authorization form with the Company, which
shall become effective as soon as practicable after it is filed.

 

(c) All Compensation deductions made for a Participant shall be credited to his
Account. Except as may otherwise be provided by the Committee under Section 4, a
Participant may not make any separate cash payment into his Account.

 

7. PURCHASE OF SHARES

 

(a) On the Offering Date when a Participant’s authorization form for a deduction
becomes effective, and on each succeeding Offering Date thereafter, he shall be
deemed to have been granted an option to purchase as many full shares of Common
Stock as he will be able to purchase with the Compensation deductions credited
to his Account during the payroll periods within the applicable Offering Period
for which the Compensation deductions are made. In addition to the foregoing,
any cash dividends paid on shares of Common Stock held in his Account shall be
added to the Account, and used to purchase Common Stock as otherwise provided
herein.

 

(b) The purchase price for the shares of Common Stock to be purchased with
payroll deductions from the Participant shall be equal to the lesser of
ninety-five percent (95%) (or such other amount as the Committee shall
authorize, but in no event less than eighty-five percent (85%)) of (i) the “fair
market value” of a share of Common Stock on the Offering Date or (ii) the “fair
market value” of a share on the Purchase Date. Fair market value shall be
defined as the closing bid price of the Common Stock on the largest national
securities exchange on which such Common Stock is listed at the time the Common
Stock is to be valued. If the Common Stock is not then listed on any such
exchange, the fair market value shall be the closing sales price if such is
reported or otherwise the mean between the closing “Bid” and the closing “Ask”
prices, if any, as reported in the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) for the date of valuation, or if none, on
the most recent trade date thirty (30) days or less prior to the date of
valuation for which such quotations are reported. If the Common Stock is not
then listed on any such exchange or quoted in NASDAQ, the fair market value
shall be the mean between the average of the “Bid” and the average of the “Ask”
prices, if any, as reported in the National Daily Quotation Service for the date
of valuation, or, if none, for the most recent trade date thirty (30) days or
less prior to the date of valuation for which such quotations are reported. If
the fair market value cannot be determined under the preceding three sentences,
it shall be determined in good faith by the Committee.

 

8. TIME OF PURCHASE

 

From time to time, the Committee shall grant to each Participant an option to
purchase shares of Common Stock in an amount equal to the number of shares of
Common Stock that the accumulated payroll deductions to be credited to his
Account during the Offering Period may purchase at the applicable purchase
price. Each Offering Period shall be for a specified period of time to be fixed
by the Committee and shall be for no less than one month and no more than

 

4



--------------------------------------------------------------------------------

twenty-seven (27) months’ duration. Each Participant who elects to purchase
shares of Common Stock hereunder shall be deemed to have exercised his option
automatically on such date of purchase. Administrative and commission costs on
purchases shall be paid by the Company. The Committee shall cause to be
delivered periodically to each Participant a statement showing the aggregate
number of shares of Common Stock in his Account, the number of shares of Common
Stock purchased for him in the preceding Offering Period, his aggregate
Compensation deductions for the preceding Offering Period, the price per share
paid for the shares of Common Stock purchased for him during the preceding
Offering Period, and the amount of cash, if any, remaining in his Account at the
end of the preceding Offering Period.

 

A Participant may request delivery to him of the cash in his Account or of the
shares of Common Stock held in his Account at any time (subject to any
limitations imposed by Section 16(b) of the Securities Exchange Act of 1934),
and the delivery thereof shall be made at such regular time as the Company or
its transfer agent shall determine. If such delivery is required at a time other
than the normal transfer date set by the Company or its transfer agent, the
Participant requesting such transfer shall pay the costs thereof. All of the
cash deposits in his Account shall be paid to him promptly after receipt of
notice of withdrawal, without interest. Shares of Common Stock to be delivered
to a Participant under the Plan shall be registered in the name of the
Participant or, if the Participant so directs in writing to the Committee, in
the name of the Participant and such person(s) as may be designated by the
Participant, to the extent permitted by applicable law, and delivered to the
Participant as soon as practicable after the request for a withdrawal. If a
Participant wishes to sell the shares of Common Stock in his Account, he may
notify the Committee to sell the same, in lieu of a distribution of such shares,
in which event all commission costs incurred in connection with the sale of the
shares of Common Stock shall be borne by the Participant. The Company shall pay
administrative costs associated therewith other than costs arising from a sale
occurring at a time different from the prearranged dates set by the Company or
its transfer agent for making such sales.

 

9. CESSATION OF PARTICIPATION

 

A Participant may cease participation in the Plan at any time by notifying the
Committee in writing of his intent to cease his participation. If such notice is
received by the Committee the Company shall distribute to the Participant all of
his accumulated payroll deductions, without interest. If any Participant ceases
participation in the Plan, no further Compensation deductions shall be made on
his behalf after the effective date of his cessation, except in accordance with
a new authorization form filed with the Committee as provided in Section 6. Upon
ceasing participation in the Plan, a Participant shall not be permitted to
reenter the Plan until six (6) months have elapsed from the date his cessation
becomes effective.

 

10. INELIGIBILITY

 

An Employee must be employed by the Company or an Affiliate on the Purchase Date
in order to participate in the purchase for that Offering Period. If an option
expires without first having been exercised, all funds credited to the
Participant’s Account shall be refunded without interest. If a Participant
becomes ineligible to participate in the Plan at any time, all Compensation
deductions made on behalf of the Participant that have not been used to purchase
shares of Common Stock

 

5



--------------------------------------------------------------------------------

shall be paid to the Participant within sixty (60) days after the Committee
determines that the Participant is not eligible to participate in the Plan.

 

11. DESIGNATION OF BENEFICIARY

 

A Participant may file a written designation of a beneficiary who shall receive
any shares of Common Stock (or remaining Compensation deductions) credited to
the Participant’s Account under the Plan in the event of such Participant’s
death prior to delivery to him of the certificates for such shares (or remaining
Compensation deductions). The designation of a beneficiary may be changed by the
Participant at any time by written notice given in accordance with rules and
procedures established by the Committee. Upon the death of a Participant, and
upon receipt by the Company of proof of the identity and existence, at the
Participant’s death, of a beneficiary validly designated by him under the Plan,
the Company shall deliver such shares of Common Stock (or remaining Compensation
deductions) to such beneficiary. In the event of the death of the Participant,
and in the absence of a beneficiary validly designated under the Plan who is
living at the time of such Participant’s death, the Company shall deliver such
shares (or remaining Compensation deductions) to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed, the Company, in its sole discretion, may deliver such shares (or
remaining Compensation deductions) to the Participant’s spouse or to any one or
more dependents or relatives of the Participant, or to such other person or
persons as the Company may designate on behalf of the estate of such deceased
Participant.

 

12. TRANSFERABILITY

 

Neither Compensation deductions nor Plan contributions credited to a
Participant’s Account nor any rights with regard to Plan participation or the
right to purchase shares of Common Stock under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way by a Participant other
than by will or the laws of descent and distribution; provided, however, that
shares of Common Stock purchased on behalf of a Participant and left in his
Account shall be subject to his absolute control. Any attempted assignment,
transfer, pledge, or other disposition shall be void and without effect.

 

13. AMENDMENT OR TERMINATION

 

The Board may, without further action on the part of the stockholders of the
Company, at any time amend the Plan in any respect, or terminate the Plan,
except that it may not:

 

(a) Permit the sale of more shares of Common Stock than are authorized under
Section 5;

 

(b) Change the class of Affiliates whose Employees are eligible to participate
in the Plan; or

 

(c) Effect a change inconsistent with Section 423 of the Code or the regulations
issued thereunder.

 

6



--------------------------------------------------------------------------------

14. NOTICES

 

All notices or other communications by a Participant under or in connection with
the Plan shall be deemed to have been duly given when received in writing by the
Chief Financial Officer of the Company or when received in the form specified by
the Committee at the location and by the person designated by the Committee for
the receipt thereof.

 

15. LIMITATIONS

 

Notwithstanding any other provisions of the Plan:

 

(a) The Company intends that this Plan shall constitute an employee stock
purchase plan within the meaning of Section 423 of the Code. Any provisions
required to be included in the Plan under said Section, and under regulations
issued thereunder, are hereby included as though set forth in the Plan at
length.

 

(b) No Employee shall be entitled to participate in the Plan if, immediately
after the grant of an option hereunder, the Employee would own stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or an Affiliate. For purposes of this Section
15, stock ownership shall be determined under the rules of Section 424(d) of the
Code and stock that the Employee may purchase under outstanding options shall be
treated as stock owned by the Employee.

 

(c) No Employee shall be permitted to purchase Common Stock hereunder if his
right and option to purchase Common Stock under this Plan and under all other
employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Affiliates would result in an entitlement to purchase Common
Stock in any one (1) calendar year in excess of a fair market value of $25,000
(determined at the time of grant).

 

(d) All Employees shall have the same rights and privileges under the Plan,
except that the amount of Common Stock that may be purchased pursuant to the
Plan shall bear a uniform relationship to an Employee’s Compensation. All rules
and determinations of the Committee shall be uniformly and consistently applied
to all persons in similar circumstances.

 

(e) Nothing in the Plan shall confer upon any Employee the right to continue in
the employment of the Company or any Affiliate or affect the right that the
Company or any Affiliate may have to terminate the employment of such Employee.

 

(f) No Participant shall have any right as a stockholder unless and until
certificates for shares of Common Stock are issued to him or allocated to his
Account.

 

(g) If under any provision of the Plan that requires a computation of the number
of shares of Common Stock to be purchased, the number so computed is not a whole
number of shares of Common Stock, such number of shares of Common Stock shall be
rounded down to the next whole number.

 

7



--------------------------------------------------------------------------------

(h) The Plan is intended to provide shares of Common Stock for investment and
not for resale. The Company does not, however, intend to restrict or influence
any Participant in the conduct of his own affairs. A Participant, therefore, may
sell shares of Common Stock purchased under the Plan at any time he chooses,
subject to compliance with any applicable federal or state securities laws or
any applicable Company restriction or blackout periods; provided, however, that
because of certain federal tax requirements, each Participant shall agree, by
entering the Plan:

 

(i) promptly to give the Company notice of any shares of Common Stock disposed
of within two (2) years after the date of grant of the applicable option, or
within one (1) year of the Purchase Date, and the number of such shares disposed
of (a “disqualifying disposition”);

 

(ii) that the Company may withhold, pursuant to Code §§ 3102, 3301, and 3402,
from his wages and other cash compensation paid to him in all payroll periods
following in the same calendar year, any additional taxes the Company may become
liable for in respect of amounts includable in his income as additional
compensation as a result of a disqualifying disposition of Common Stock acquired
under the Plan, or as a result of the acquisition of Common Stock under the
Plan; and

 

(iii) that he shall repay the Company any amount of additional taxes the Company
may become liable for in respect of amounts includable in his income as
additional compensation as a result of a disqualifying disposition of Common
Stock acquired under the Plan, or as a result of the acquisition of Common Stock
under the Plan, that cannot be satisfied by withholding from the wages and other
cash compensation paid to him by the Company.

 

(i) This Plan is intended to comply in all respects with applicable law and
regulations, including with respect to Participants who are officers or
directors for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended from time to time, Rule 16b-3 of the Securities and Exchange Commission.
In case any one or more provisions of this Plan shall be held invalid, illegal,
or unenforceable in any respect under applicable law and regulation (including
Rule 16b-3), the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal, or unenforceable provision shall be deemed null and void; however, to
the extent permitted by law, any provision that could be deemed null and void
shall first be construed, interpreted, or revised retroactively to permit this
Plan to be construed in compliance with all applicable law (including Rule
16b-3), so as to further the intent of this Plan. Notwithstanding anything
herein to the contrary, with respect to Participants who are officers and
directors for purposes of Section 16(b) of the Securities Exchange Act of 1934,
as amended from time to time, and if required to comply with the rules
promulgated thereunder, such Participants shall not be permitted to direct the
sale of any Common Stock purchased hereunder until at least six (6) months have
elapsed from the date of a purchase, unless the Committee determines that the
sale of the Common Stock otherwise satisfies the then current Rule 16b-3
requirements.

 

8



--------------------------------------------------------------------------------

16. EFFECTIVE DATE AND APPROVALS

 

The Plan shall become effective at a time when:

 

(a) the Plan has been adopted by the Board; and

 

(b) a registration statement on Form S-8 under the Securities Act of 1933, as
amended, has become effective with respect to the Plan; and

 

(c) the Committee has notified the eligible Employees that they may commence
participation in the Plan; and

 

(d) the Plan is approved by the holders of a majority of the outstanding shares
of Common Stock of the Company, which approval must occur within the period
ending twelve (12) months after the date the Plan is adopted by the Board. In
the event such stockholder approval is not obtained, the Plan shall terminate
and have no further force or effect, and all amounts collected from the
Participants during any initial Offering Period(s) hereunder shall be refunded.

 

Unless sooner terminated by the Board, or as set forth above, the Plan shall
terminate upon the earlier of (i) the tenth (10th) anniversary of the adoption
of the Plan by the Board, or (ii) the date on which all shares available for
issuance under the Plan shall have been sold under the Plan.

 

17. APPLICABLE LAW

 

All questions pertaining to the validity, construction, and administration of
the Plan shall be determined in conformity with the laws of Delaware, to the
extent not inconsistent with Section 423 of the Code and the regulations
thereunder.

 

Adopted March 16, 1998, approved by the stockholders on May 18, 1998, amended
effective May 23, 2000, approved by the stockholders on May 23, 2000, amended
November 3, 2002, approved by the stockholders on January 28, 2003, amended and
restated on December 14, 2004, amended and restated on March 23, 2005, approved
by the stockholders on May 24, 2005.

 

9